DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 02/23/2021 have been entered and considered.
Claims 2 and 12 have been cancelled.
Claims 1 and 11 have been amended.
Claims 21-24 have been added.
Upon entry of the claim amendment, the rejection and objection of claims 1, 3-11 and 13-20 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-11 and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, 21 and 23 have been amended to incorporate allowable subject matter as indicated in the previous office action dated 12/10/2020.
Claims 3-10 are dependent upon claim 1.
Claims 13-20 are dependent upon claim 11.
Claim 22 is dependent upon claim 21.
Claim 24 is dependent upon claim 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TOM Y LU/Primary Examiner, Art Unit 2667